            Case 3:19-mc-80228-JD Document 2 Filed 10/04/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


IN THE MATTER OF

Richard P. Liebowitz, NY Bar No. 5357702                      Case No. 19-80-228-MISC




                         RESPONSE TO ORDER TO SHOW CAUSE

       RICHARD LIEBOWITZ, being duly sworn, respectfully submits the following response

to the Court’s order to show cause, dated September 20, 2019.

       1.      My membership in the bar of the United States District Court for the Northern

District of California should not be terminated because, pursuant to Local Rule 11-3, I have

obtained local co-counsel, Gregory Goonan, Esq. on the plaintiffs’ behalf to file a notice of

appearance in every pending case which I have initiated.

       2.      I have already filed an application for pro hac vice in all pending cases before this

Court pursuant to L.R. 11-3. Mr. Goonan has been designated as co-counsel and will file a

notice of appearance within no later than thirty (30) days of the granting of said application.



                                                              Respectfully Submitted,
                                                              LIEBOWITZ LAW FIRM, PLLC

                                                              by: /richardliebowitz/
                                                              Richard Liebowitz
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, NY 11580
                                                              (516) 233-1660
                                                              rl@liebowtizlawfirm.com
